DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Response to Arguments
The addition of claims 20 and 21 is noted.
Applicant’s arguments, see pages 9-10 of Applicant’s Remarks, filed 08/12/22, with respect to the 35 USC 101 rejection of claims 16-19 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  The Examiner finds the recited claims as eligible under 35 USC 101, that is although they may recite mathematical concepts, they also now recite additional elements that integrate the judicial exception into a practical application. That is they now recite elements that apply the mathematical computations to the field of display device driving techniques and more particularly to adjusting of the display based upon the computations as recited.  Therefore, the Examiner deems the claims now sufficient under the current 35 USC 101 guidelines.
An updated prior art search has yielded, as per prior art rejection purposes, no additional results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claim, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a gamma setter configured to adjust luminance of first image data of a first display area in a display panel, adjust color coordinates of the first image data, adjust luminance of a second image data of a second display area in a display panel and adjust color coordinates of the second image data, the color coordinates of each first and second image data calculated from a first coordinate calculator and a second coordinate calculator respectively.
In reference to claims 2-11 and 20, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claim 12, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claim, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept a first gamma controller configured to adjust luminance of first input image data of a first display area in a display panel, adjust color coordinates of the first input image data, adjust luminance of a second input image data of a second display area in a display panel and adjust color coordinates of the second input image data and a second gamma controller serially connected to the first gamma controller that is configured to adjust the luminance of the first input image data and the color coordinates of the first input image data and configured to not adjust the luminance of the second input image data and the color coordinates of the second input image data.
In reference to claims 13-15 and 21, these claims depend upon allowable claim 12 and are therefore also deemed allowable.
In reference to claim 16, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claim, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of calculating color coordinates of first image data of a first display area of a display panel as well as color coordinates of second image data of a second display area of the display panel, displaying adjusted luminance of a first image and adjusted luminance of a second image data on a display panel and the first display area including a transmitting portion and a first display area surrounded by the second display area.
In reference to claims 17-19, these claims depend upon allowable claim 16 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 
Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/25/22